El Juez Asociado Sr. Aldrey,
emitió, la ’ opinión del tribunal.
I)on Jacinto Blanco González otorgó testamento el 24 de *962julio'de' 1902 en el que instituyó y nombró por sus únicos y universales herederos a sus cuatro hijos nombrados Cándida, Carmen, G-ertrudis y Jacinto, habidos en su matrimonio con Dª. Encarnación Carvajal, entonces difunta. Por escritura de 12 de marzo de 1907, el heredero Jacinto Blanco Carvajal hizo cesión de sus derechos hereditarios en la sucesión de sus padres a favor de don Rafael Arce Rollet y en 12 de ju-lio de 1908 la heredera Dª. Gertrudis otorgó testamento en el que nombró por heredero suyo usufructuario vitalicio a su esposo don Ramón de las Bárcenas Chirino. En 22 de no-viembre del mismo año 1908 los herederos de don Jacinto Blanco González hicieron la partición de los bienes de sus padres interviniendo en ella don Rafael Arce Rollet como cesionario de los derechos del heredero don Jacinto Blanco Carvajal y don Ramón de las Bárcenas Chirino como here-dero usufructuario de su difunta esposa Dª. Gertrudis Blanco Carvajal. En ella reconocieron un crédito de 1,500 pesos a favor de don Ramón de las Bárcenas Chirino por la admi-nistración de los bienes de la herencia de don Jacinto Blanco González para cuyo pago se le adjudicó al folio 21 un con-dominio por dicha cantidad en la finca que se describe con el número 27 del inventario de bienes y se le adjudicaron en usufructo los bienes que hubieran correspondido a su difunta consorte. Se colacionó por Dª. Gertrudis Blanco Carvajal la cantidad de 1,283 pesos 57 centavos que como deuda fue ad-judicada a su heredero usufructuario, y al folio 23 vuelto, bajo el título de “Reconocimiento de propiedad,” hicieron constar los otorgantes que la cantidad por ella traída a co-lación consta incluida . en el precio de adquisición de una finca urbana que le entregó el causante, siendo el precio de esa finca de $900 dólares y que los otorgantes en considera-ción a dicha circunstancia reconocen que dicha finca forma parte del haber hereditario de la mencionada Dª. Gertrudis Blanco Carvajal y .consienten en que sea inscrito en el regis-tro de la propiedad del distrito el derecho de dominio de la misma, finca que describen a continuación.
*963Esa partición de bienes fue inscrita en el Registro -de la Propiedad de Cagaras el 26 de noviembre de 1916 en cuanto a los bienes adjudicados a los herederos Cándida, Carmen, al cesionario don Rafael Arce Rollet y en cuanto a los que se adjudicaron a la sociedad acreedora sucesores de José Ma-ría Blanco.
Posteriormente don Jacinto Blanco Carvajal otorgó otra escritura de 4 de enero de 1913 en la que ratificó la cesión que había hecho a don Rafael Arce Rollet de su derecho he-reditario al efecto de que sea tenido y considerado como único y exclusivo dueño de los derechos que le trasmitió, y aprobó y confirmó en todos sus extremos los particulares de la escritura de división de bienes de sus padres y aceptó y reconoció que los bienes que en ella se adjudicaron a don Rafael Arce Rollet como cesionario suyo han sido y son de la propiedad de éste.
Por otra escritura de 13 de octubre de 1914, don José Martínez Balasquicle y don Francisco Martínez Gómez hicie-ron constar que en unión del párroco don Tonginos Tovar fueron testigos del testamento de don Jacinto Blanco Gon-zález a quien consideraron con la capacidad suficiente para otorgar testamento, que lo vieron y entendieron y que tenía plena capacidad legal para otorgar dicho testamento, así-como que el otro testigo señor Tovar lo visitó constantemente durante su enfermedad, le aconsejó que hiciera testamento, estuvo presente en él y vió y entendió también al testador.
Muerto don Ramón de las Bárcenas Chirino, heredero usufructuario de Dª. Gertrudis Blanco Carvajal, la Corte de Distrito de Humacao, por resolución de 18 de noviembre de 1918, declaró herederos de ella en cuanto al dominio directo de sus bienes, a sus hermanos Cándida, Carmen y Jacinto Blanco Carvajal.
Estos tres hermanos presentaron los referidos documentos, con otros que no es necesario mencionar ahora, en el Regis-tro de la Propiedad de Oaguas con escrito firmado por sn man dataria verbal Agustina Ramos en el que solicitaron lo *964siguiente: (a) La inscripción previa a favor de Dª. Gertrudis Blanco Carvajal de cierta finca que con el título de recono-cimiento de propiedad se describe en la escritura de parti-ción de bienes; (b) la inscripción, previa también, a favor de los esposos don Ramón de las Bárcenas Cliirino y D\ Ger-trudis Blanco Carvajal, con el carácter de bienes gananciales, del condominio en una finca que se describe en la escritura de partición; (c) la inscripción del derecho de usufructo vi-talicio a favor de don Ramón de las Bárcenas Chirino y el derecho de nuda propiedad a favor de los peticionarios res-pecto de los bienes que indican, que aparecen adjudicados a don Ramón de las Bárcenas Chirino en pago de su haber como heredero de su esposa; (d) que, en último término, se inscriban todos los bienes referidos a nombre de Cándida, Carmen y Jacinto Blanco Carvajal como propietarios abso-lutos de los mismos a virtud de, por causa del fallecimiento del heredero usufructuario, haberse consolidado hoy en ellos el dominio pleno de tales bienes; inscripciones que no han de llevar otra limitación que en lo referente al 'condominio de $1,500 dólares de la finca de 120 cuerdas que debe afectar solamente a la mitad de ese crédito, que es a lo que tieneu derecho los herederos propietarios de Dª. Gertrudis Blanco Carvajal; y que deben practicarse en común proindiviso y por partes iguales entre los tres mencionados hérederos de dicha señora.
El registrador de la propiedad negó las inscripciones que se le pidieron por los motivos que aparecen de la siguiente nota puesta al pié de la escritura de partición y que copiamos:
“Denegada la inscripción del documento que precede que es la escritura de partición de bienes número 241, otorgada en Oaguas el 22 de noviembre de 1908 ante el notario Lorenzo Jiménez García, con vista de otros documentos que se acompañan y sólo en cuanto a la finca señalada al folio 23 vuelto de dicha escritura, y las que constan en la misma bajo los números 27 y 39 del inventario, de las cuales únicamente se solicitó inscripción, por los defectos insubsa-nables siguientes: Primero. Porque la escritura de testamento abierto del causante Jacinto Blanco González, otorgado en Aguas *965Buenas ante diclio notario bajo número 7 de fecha 24 de julio de 1902, quien manifiesta haberla tenido a la vista como base para el otorgamiento del documento que precede, es nulo, por no expresarse en aquél el requisito esencial dispuesto en el artículo 703 del Código Civil vigente de que los testigos instrumentales vieron y entendie-ron al testador, cuya omisión, dada la unidad del acto estatuida por el artículo 708 del citado cuerpo legal, en modo alguno puede ser suplida a virtud del acta aclaratoria del referido testamento otor-gada bajo número 194 ante el susodicho notario el 12 de octubre de 1914 por dos de dichos testigos instrumentales, pues lejos de con-tradecir, confirma más bien la existencia del. defecto apuntado; no siendo inscribible, por tanto, la ameritada escritura de partición por falta de un testamento válido de donde deriven su derecho los interesados. Segundo. Porque no se. ha justificado el carácter de heredero que se atribuye a D. Rafael Arce y Rollet en la predicha escritura de partición como cesionario subrogado de don'Jacinto Blanco Carvajal, uno de los herederos legítimos del testador Sr. Ja-cinto Blanco González; y aunque si bien se presenta con objeto de la justificación antes mencionada la escritura número 283, sobre ra-tificación de una cesión de herencia y de una partición de bienes, otorgada por los dos primeros en- 27 de diciembre de 1912 ante el repetido notario, no obstante, dicha escritura es nula por no dar .fe el notario del conocimiento personal de los otorgantes, cuya omisión infringe la sección 16 de la Ley Notarial vigente y es causa de la nu-lidad del documento a virtud de lo que dispone la sección 20 de la misma ley. Tercero. Porque admitiendo para el único propósito de la consignación de este defecto, la validez del referido testamento, resulta que de acuerdo con su tenor e importancia se ha prescindido del mismo en la susodicha escritura de partición haciendo concurrir en la misma a don Rafael Arce Rollet persona que no es heredero legítimo, y sí su cedente D. Jacinto Blanco Carvajal cuya persona-lidad no debió desaparecer y quien debió intervenir en la- aludida partición para dar su consentimiento y aprobación a las operaciones particionales practicadas por los otros herederos testamentarios, la omisión de cuyo consentimiento es un defecto que impide la inscrip-ción del documento objeto de esta nota, .artículo 1228 del Código Civil; así como también la impide el artículo 20 de la Ley Hipote-caria que dispone la previa inscripción del derecho transmitido a favor de la persona que lo transmite, disposición que no se cumple en este caso, pues se adjudican directamente los bienes a Arce Rollet ■en vez de haberlos adjudicado al heredero legítimo Blanco Carvajal *966a fin de poder dar cumplimiento en el registro a la citada disposición. Y dicho se está que no basta la escritura No. 283 arriba mencionada, para suplir ni acreditar el consentimiento del heredero legítimo, toda vez que es nula por la razón antes consignada. Se expone, además que aun aceptando la validez de esta última escritura, y por ende justificada la capacidad de dicho Sr. Arce Rollet como cesio-nario de Blanco Carvajal, no pudo aquél suplir el consentimiento necesario de éste en dichas operaciones particionales, ya que a vir-tud de sentencia dictada por la Corte de Distrito de Humacao el 5 de junio de 1911 .confirmada por la Corte Suprema de Puerto Rico, Morales v. Arce, 13 D. P. R. 545, fué declarado rescindido y nulo el contrato de traspasó de derechos y acciones otorgado por Blanco Carvajal a favor de Arce Rollet por escritura de 12 de marzo de 1907 ante el notario José A. Cajas Machado, la cual se inserta en la re-ferida escritura No. 283, así como también fué declarada nula y sin valor la adjudicación hecha a Arce de los bienes, que-habían de co-rresponder a Blanco Carvajal en la escritura de partición ameritada, la cual resulta, por tanto, nula in boto, de acuerdo con la jurispru-dencia que establece que una escritura de partición es un todo con partes de tal modo trabadas entre sí, que no puede destruirse una parte sin afectar el todo. Cuarto. Porque siendo nulo el testamento del causante J. Blanco González, por la razón antes expresada, no es posible practicar la inscripción solicitada a favor de su heredera Gertrudis Blanco Carvajal, de la finca que se describe bajo el tí-tulo de ‘Reconocimiento de propiedad',’ al folio 23 vuelto de la es-critura de partición de bienes citada, aunque no sea ésta inscribible por adolecer de defectos. Quinto. Porque no procede la inscripción con el carácter de bienes gananciales, a favor de los esposos Ramón de las. Barcenas Chirino y Gertrudis Blanco Carvajal, del condomi-nio de la finca marcada con el número 27 del inventario y que se adjudica al primero en la mencionada escritura de partición: (a) por ser nulo el testamento mencionado; nula la escritura de parti-ción referida, ambos por las razones expuestas, y (c) no constar que se haya practicado la liquidación de la sociedad conyugal de dichas personas con intervención del cónyuge supérstite para depurar si dicho condominio es o no un bien ganancial, no bastando el dicho de los interesados en la partición referente al efecto legal que produce su disposición 5a. ni el dicho en la solicitud que acompaña al documento presentado firmada por Agustina Ramos en representa-ción de aquéllos, puesto que al cesar la sociedad conyugal no sirve, para determinar cuáles bienes son gananciales, el título mediante el *967cual fueron por dicha sociedad, adquiridos, sino la liquidación del caudal y consiguientemente la adjudicación de aquello que resultare no pertenecer privativamente a cada, uno de los cónyuges. Sexto. Porque no procede inscribir el derecho de usufructo vitalicio a favor de Ramón de las Bárcenas Ohirino y el derecho de nuda-propie-todad a favor de Cándida, Carmen y Jacinto Blanco Carvajal, res-pecto de la finca que se indica al folio 23 vuelto de dicha partición y de las que se señalan con los Nos. 27 y 39 de su inventario, por la razón de que el testamento del cual derivan tales derechos los interesados otorgado en Aguas Buenas por su causante Gertrudis Blanco Carvajal ante el notario Lorenzo Jiménez García en escri-tura No. 148 de fecha 12 de julio de 1908, es-nulo, (a) porque dicho notario no da fe del conocimiento personal de la testadora sino que lo hace por la profesión y vecindad de la misma, así como tampoco consigna en el mencionado instrumento que los testigos conocían a la testadora y que la vieron y entendieron, requisitos cuya omisión vicia de nulidad el testamento: (ó) porque el supuesto heredero en-tonces de la nuda propiedad Jacinto Blanco Carvajal no concurrió a prestar su consentimiento y aprobación a dichas operaciones par-tieional.es, a pesar de haber ocurrido en la fecha del otorgamiento de éstas, el fallecimiento de dicha causante; fe'! porque en. lo eonr cerniente a la inscripción de la finca marcada con el No. 39 del in-ventario, ésta no se hqlla inscrita a favor del causante Jacinto Blanco González, por haber desaparecido del registro como .finca a virtud de operación practicada en relación con la inscripción de la' finca marcada en el predicho inventario bajo el No. 40, y (<J) porque 'no se ha presentado el recibo del pago de la contribución sobre heren-cia de la causante Gertrudis Blanco Carvajal, o el documento justi-ficativo de que el Tesorero de Puerto Rico los había, considerado exentos de dicho pago. Y séptimo. Porque tanto la solicitud men-cionada pidiendo las inscripciones de que se ha hecho mérito,"como las tantas veces repetida escritura de partición adolecen del defecto de no estar redactadas con claridad sino dé una manera oscura, am-bigua y confusa, extremos que no es necesario dar la razón de su por qué ya que los mismos documentos patentemente los muestran. Se hace constar que al hacer esta calificación, se ha tenido en cuanto el hecho de que esta escritura de partición ya ha sido objeto de ins-cripción practicada por uno de mis antecesores en cuanto a algunas de las fincas que en la misma se expresan; no obstante y a tenor del mandato imperativo del artículo 18 de la Ley Hipotecaria y habida consideración de la responsabilidad de todo linaje que apareja la *968falta de su cumplimiento, he calificado de novo la susodicha escri-tura de partición y he apuntado sus defectos que unos nacen de la misma y,documentos complementarios y otro del registro; creyendo también que la jurisprudencia recientemente establecida por la Corte Suprema de Puerto Rico relativa a que la inscripción previa de una partición en cuanto a determinada finca obliga al registrador que la' practicó y a sus sucesores en cuanto a las restantes por motivos que tuvieren necesariamente que ser considerados al verificarse la inscripción primera, no es absoluta, sino relativa. Y se ha extendido anotación preventiva de esta denegación en lugar de las inscripcio-nes solicitadas, durante el término de 120 días a favor de los inte-resados Jacinto, Cándida y Carmen Blanco y Carvajal, a los folios 119 y 248 vueltos del tomo 10 de Aguas Buenas y al folio 119 vuelto del tomo 1 de dicho Ayuntamiento, fincas Nos. 283 duplicado, 22 triplicado y 28, anotaciones letras A, respectivamente.”
Como vemos por la nota transcrita, el primero y cuarto motivos de la negativa del registrador se fundan en la nuli-dad del testamento' de don Jacinto Blanco González y el se-gundo y el tercero en la nulidad de las operaciones particio-nal'es de sus bienes, pero como esos documentos fueron pre-sentados en el mismo registro, aunque a distintos funciona-rios, y fueron aceptados para la inscripción de las participa-ciones adjudicadas a los otros partícipes, no puede abora el registrador negar’ la inscripción en cuanto a la participación que entonces no se inscribió fundado en motivos que tuvie-ron necesariamente que ser considerados al verificar la ins-cripción primera, según liemos resuelto en el caso de Gerena v. El Registrador de Humacao, 26 D. P. R. 87, en el que se bizo un detenido estudio de esa cuestión con cita de resolu-ciones de la Dirección de los Registros dé España.
Descartados por la razón dicba esos cuatro motivos, pa-saremos a considerar los restantes.
En el quinto motivo sostiene el registrador bajo los apar-tados a, b y c, tres fundamentos para, negar la inscripción de cierta finca como bien ganancial de don Ramón de las Bárcenas Cliirino, pero prescindiremos de los apartados a y b por la razón antes expuesta, toda vez que se basan en la *969nulidad del testamento del señor Blanco González y de la partición de sus bienes y nos limitaremos al apartado c, fun-dado en no constar que se haya practicado la liquidación de la sociedad conyugal del señor Bárcenas para depurar si el expresado inmueble es o no ganancial.
Si bien la escritura de partición de bienes en la que se adjudica al señor Bárcenas un condominio en cierta finca, para pagarle sus servicios como administrador de los bienes dejados por el señor Blanco González se otorgó en 22 de no-viembre de 1908, dos meses después del fallecimiento de su esposa, sin embargo, como no solamente por la cláusula quinta de. ella convinieron las partes en que surtiera efecto legal desde el dos de abril del anterior año 1907 en que ma-terialmente fue practicada y se hizo cargo cada partícipe de los bienes que le fueron adjudicados, sino también porque la cualidad de ganancial de esa adquisición resulta clara-mente de la escritura de partición, que es un documento pú-blico en el que figura Bárcenas como otorgante y de él apa-rece la causa de la adquisición por servicios prestados que tuvieron lugar mientras vivió su esposa, no puede dudarse del carácter ganancial de esa adjudicación sin la interven-ción de sus herederos.
En el sexto motivo se niega la inscripción del usufructo del señor Bárcenas y de la nuda propiedad a favor de los hermanos de la esposa de aquél, porque el testamento de I)\ Gertrudis Blanco Carvajal es nulo por las varias razones que se enumeran con las letras a, b, c y d.
Ese testamento fue considerado y admitido anteriormente por el registrador cuando se hicieron las inscripciones de los otros partícipes de la herencia de acuerdo con la parti-ción de bienes en la que intervino el señor Bárcenas como heredero usufructuario de Dª. Gertrudis por lo que prescin-diremos de tomar en consideración las razones expuestas con las letras a. y b y nos concretaremos ahora a los otros dos apartados. Se funda el c en que la finca No. 39 del inventa-rio que forma parte del caudal relicto por el Sr. Blanco Gon-*970zález y que se adjudicó a su hija Dª. Gertrudis, no puede inscribirse a nombre de los recurrentes porque no se halla inscrita a favor del cansante por haber desaparecido del re-gistro como finca a virtud de operación practicada en rela-ción con la inscripción de la finca mareada en el predicho inventario bajo el No. 40. Para considerar este motivo de negativa observaremos que en el inventario se describió con el No. 28 una finca que los partícipes en la, herencia convi-nieron en dividir en dos fincas que describieron en los Nos. 39 y 40, adjudicando el usufructo de la primera al viudo de Dª. Gertrudis y la segunda a la heredera Dª. Carmen, quien la inscribió a su nombre en el año 1916, de lo que resulta que teniendo el señor Blanco González inscrita la totalidad de la finca no puede deducirse por el hecho de que una mitad haya sido adjudicada e inscrita a favor de Dª. Carmen que haya desaparecido la finca total del registro por virtud de tal inscripción, como sostiene el registrador, y que no sea posible inscribir la otra mitad.
El defecto marcado con la letra D lo encontramos justifi-cado porque tratándose de inscribir la herencia de Dª. Ger-trudis Blanco Carvajal debió presentarse en el registro de la propiedad el recibo del pago al Tesorero de Puerto Rico de la contribución sobre ella o de haber sido declarados exentos del mismo porque el artículo 379 del Código Político prohibe a. los registradores que inscriban documentos de la naturaleza del que motiva este recurso sin acreditarse ese pago. Díaz v. El Registrador, 20 D. P. R. 413. Rieffkohl v. El Registrador de Caguas, resuelto en mayo 19, 1919, (pág. 369). Esto lo aceptan los recurrentes.
El séptimo y último de los motivos consignados al pie de la escritura de partición de bienes no necesita mayor con-sideración porque exponiéndose en él como una conclusión que la solicitud de inscripción y la escritura de partición están redactadas de manera ambigua, oscura y confusa, sin expresarse el por qué de esas conclusiones, no hay margen para considerar este motivo, mucho más si se tiene en cuenta *971que no observamos que tales documentos adolezcan de esos defectos.
También el registrador denegó en seis de marzo de 1919 la anotación marginal de consolidación del usufructo como propiedad, por muerte del usufructuario señor Barcenas, se-gún nota puesta al pie de la declaratoria de herederos abin-testato de Dª. Gertrudis, en cuanto al dominio directo de sus bienes “por no aparecer inscrito el derecho de usufructo en favor del usufructuario don Ramón de las Rárcenas Chirino, ni tampoco la nuda propiedad en favor de los herederos Cándida, Carmen y Jacinto Blanco Carvajal.”
Aunque alegan los recurrentes que no han solicitado la inscripción del usufructo y que por los documentos presen-tados el registrador pudo, por virtud dél fallecimiento del usufructuario, inscribir la propiedad absoluta a favor de los herederos de Dª. Gertrudis, sin embargo, en los apartados c y d de la solicitud que presentaron al registrador por su mandataria verbal aparece que pidieron la inscripción de dicho usufructo y del derecho de nuda propiedad, y, además, la inscripción a favor de éstos como propietarios absolutos por consolidación del dominio pleno por la muerte del señor Bárcenas. En atención a esto y habiendo negado el regis-trador las inscripciones de usufructo y de nuda propiedad, estuvo justificado al negarse a hacer la anotación de consoli-dación del dominio.
Por las razones expuestas, la nota recurrida de 6 de marzo de 1919 puesta al pie de la partición de bienes de don Jacinto Blanco González debe ser revocada en cuanto niega las inscripciones que fueron solicitadas bajo las letras a y b a las cuales no afecta el motivo de no haberse presentado el recibo de pago de la contribución sobre la herencia de Dª. Gertrudis Blanco Carvajal o. el documento justificativo de que esa herencia está exenta' de dicho pago, debiendo, por tanto, llevarse a efecto dichas inscripciones; y debe confir-marse por ese único motivo la misma nota denegatoria en *972cuanto a las inscripciones solicitadas bajo las letras c y d, confirmando también la nota de igual fecba puesta al pie de la declaratoria de herederos de Dª. Gertrudis Blanco Carvajal.
Confirmada en parte y en■ parte revocada la nota recurrida.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.